NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
RONALD E. GRUBBS,
Claiman,t-Appellant, ~
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2011_7099 `
Appea1 from the United States C0urt of Appea1s for
Veterans C}ai1ns in case no. 08-3465, Judge Alan G.
Lance, Sr.
ON MOTION
Before NEWMAN, SCHALL, and DYK, C'ircuit Judges.
PER CURIAM.
0 R D E R
Ronald E. Grubbs moves for reconsideration of the
court’s order dismissing his appeal for lack of jurisdiction
Upon consideration thereof

GRUBBS v. DVA
IT ls 0R1)E1-isn THAT;
The motion is denied.
2
FoR THE COURT
 1 4  /s/ Jan Horba1y
Date J an HorbaIy
cc: Ronald E. Grubbs
Michael D. Austin, Esq_
Clerk
320 83 FlLE_D
count oFA.» Fon
me renew eiii:z'ii§r
NOV 1 4 2011
.lAN HURBALY
CLERK